United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2837
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Bob L. Woods

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 15, 2016
                                Filed: July 15, 2016
                                  ____________

Before SMITH and GRUENDER, Circuit Judges, and KETCHMARK,1 District
Judge.
                          ____________

GRUENDER, Circuit Judge.

      Following a jury trial, Bob L. Woods was convicted of possession of a
controlled substance with intent to distribute, in violation of 21 U.S.C. § 841(a)(1);

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, sitting by designation.
possession of a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1); and
possession of a firearm in furtherance of a drug-trafficking crime, in violation of 18
U.S.C. § 924(c)(1)(A). Woods appeals, alleging that the district court2 erred when it
denied his motion to suppress evidence. We affirm.

                                          I.

       On April 9, 2014, Sergeant David Austin DeLisle of the Portageville, Missouri
Police Department observed Woods and a passenger exit a McDonald’s drive-through
in a grey Cadillac with heavily tinted windows. Sergeant DeLisle was familiar with
Woods. He had received information that Woods was a drug trafficker and that his
vehicle contained hidden compartments that he used to hide narcotics. After he saw
Woods throw a piece of paper out of his car onto the street, Sergeant DeLisle decided
to conduct a traffic stop. The stop occurred at 12:46 p.m.

       Sergeant DeLisle told Woods that he had been stopped because of two potential
traffic violations: his windows appeared to be tinted too darkly and he had been
observed throwing litter on a public roadway. A test of the vehicle’s windows
revealed that they were not illegally tinted. During his initial conversation with
Woods, Sergeant DeLisle noticed a fake iPhone that he believed—and later
confirmed—was actually a set of digital scales. Sergeant DeLisle also detected a
faint odor of marijuana. Woods told Sergeant DeLisle that he was traveling to
Kennett, Missouri. However, Woods’s passenger told another officer that they were
going to Memphis, Tennessee.




      2
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, adopting the report and recommendation of the
Honorable Abbie Crites-Leoni, United States Magistrate Judge for the Eastern
District of Missouri.

                                         -2-
        Sergeant DeLisle asked Woods if he could search the vehicle, and Woods
consented. Sergeant DeLisle then requested a drug-detecting canine; because he
suspected that Woods stored illegal items in hidden compartments in his vehicle,
DeLisle did not think that he would be able to find any contraband through a routine
search without a drug-detecting canine. DeLisle issued citations to Woods for
littering and for failing to provide proof of insurance. DeLisle estimated that it took
between fifteen and twenty minutes to address the littering, window tint, and
insurance issues. After issuing the citations, DeLisle extended the traffic stop to wait
for the canine officer to arrive.

       An officer with a drug-detecting canine arrived at the scene at 1:24 p.m.,
approximately forty minutes after DeLisle initiated the traffic stop. The canine
alerted to the presence of narcotics inside the vehicle. At that point, DeLisle decided
to impound the vehicle and take Woods to the police station for questioning. Officers
searching the impounded vehicle found a compartment underneath the back seat
containing marijuana, methamphetamine, cocaine, and a firearm.

       Sergeant DeLisle and another officer interviewed Woods. Before questioning,
DeLisle read Woods the Miranda warnings from a form. See Miranda v. Arizona,
384 U.S. 439 (1966). Woods refused to sign part of the form to acknowledge that he
was waiving his Miranda rights. However, Woods told the officers that he was
willing to speak with them. Woods admitted during the interview that the drugs and
firearm belonged to him, not the passenger. Throughout the interview, Woods did not
refuse to answer questions, invoke his right to counsel, or tell the officers that he did
not want to speak with them any longer.

      Woods was interviewed a second time two days later by federal law-
enforcement officers. The officers read Woods his Miranda rights before questioning
him. Woods stated that he understood his rights, agreed to speak with the officers,
and again claimed that the drugs and firearm found in his vehicle belonged to him.

                                          -3-
       After his indictment, Woods filed a motion to suppress the physical evidence
and his statements. He argued that he was unlawfully stopped and unlawfully
detained. He also argued that the incriminating statements he made during both
interviews should be suppressed because he did not waive his Miranda rights. The
magistrate judge recommended that Woods’s motion be denied. The district court
adopted the report and recommendation over Woods’s objection and denied the
motion to suppress.

       The items of physical evidence seized from the vehicle, as well as the
statements Woods made during his interviews, were admitted at Woods’s jury trial.
The jury found Woods guilty of all three counts of the indictment. The district court
sentenced Woods to an aggregate term of 180 months’ imprisonment followed by
three years of supervised release.

                                         II.

       Woods presents two challenges on appeal. First, he argues that the search of
his vehicle violated his Fourth Amendment rights because Sergeant DeLisle
continued detaining Woods in order to wait for a drug canine despite lacking
reasonable suspicion to justify extending the traffic stop. Second, he argues that the
officers violated his Fifth Amendment rights by questioning him without first
obtaining a Miranda waiver. Woods asserts that the district court erred by denying
his motion to suppress the evidence found in his vehicle and the incriminating
statements he made during the interviews.

      In reviewing the denial of a motion to suppress, we review the district court’s
findings of fact for clear error and its legal conclusions de novo. United States v.
Williams, 796 F.3d 951, 957 (8th Cir. 2015), cert. denied, 577 U.S. ---, 136 S. Ct.
1450 (2016). “The district court’s denial of a motion to suppress will be upheld
unless it is not supported by substantial evidence, is based on an erroneous

                                         -4-
interpretation of applicable law, or is clearly mistaken in light of the entire record.”
United States v. Quinn, 812 F.3d 694, 697 (8th Cir. 2016).

                                          A.

      Woods argues that the traffic stop violated his Fourth Amendment rights. He
does not challenge the initial stop, and he does not challenge the impoundment and
search of his car following the drug-detecting canine’s indication that his car
contained narcotics. Instead, Woods argues that after officers issued him citations,
any further detention to wait for the drug-detecting canine to arrive was unlawful.

       An officer conducting a traffic stop who discovers information leading to
reasonable suspicion of an unrelated crime may extend the stop and broaden the
investigation. United States v. Anguiano, 795 F.3d 873, 876 (8th Cir. 2015).
However, in the absence of reasonable suspicion, police may not extend an otherwise-
completed traffic stop in order to conduct a dog sniff. See Rodriguez v. United States,
575 U.S. ---, 135 S. Ct. 1609, 1615-16 (2015). The question, then, is whether
Sergeant DeLisle had reasonable suspicion to extend the stop—after issuing the
citations—to wait for a drug-detecting canine to arrive. If he lacked reasonable
suspicion to expand the scope of the investigation, the twenty-minute extension of the
stop would be unreasonable. See id. at 1613, 1616 (holding that, absent reasonable
suspicion, seven- or eight-minute extension of traffic stop in order to conduct drug
sniff violated Fourth Amendment). If DeLisle had reasonable suspicion to justify
expanding the scope of the investigation, however, the extension of the stop would
not violate the Fourth Amendment. See, e.g., United States v. Maltais, 403 F.3d 550,
556-58 (8th Cir. 2005) (holding that detention of over ninety minutes to obtain a
drug-detecting canine was reasonable when officer was aware that suspect’s vehicle
had previously been found to contain hidden compartments); United States v. White,
42 F.3d 457, 460 (8th Cir. 1994) (holding that eighty-minute wait for drug-detecting
canine was reasonable).

                                          -5-
       To establish reasonable suspicion, “the police officer must be able to point to
specific and articulable facts which, taken together with rational inferences from
those facts, reasonably warrant” further investigation. Terry v. Ohio, 392 U.S. 1, 21
(1968). The concept of reasonable suspicion is “not readily, or even usefully, reduced
to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). Instead,
when determining whether reasonable suspicion exists, we consider the totality of the
circumstances. United States v. Woods, 747 F.3d 552, 556 (8th Cir. 2014).

       Several factors support Sergeant DeLisle’s reasonable suspicion of drug-
trafficking and therefore justify the extension of the traffic stop. Sergeant DeLisle
detected the odor of marijuana in Woods’s vehicle. Cf. United States v. Smith, 789
F.3d 923, 929 (8th Cir. 2015) (holding that smell of marijuana supported probable
cause to search vehicle). DeLisle also observed in Woods’s vehicle digital scales
disguised as an iPhone. Cf. United States v. Fladten, 230 F.3d 1083, 1086 (8th Cir.
2000) (holding that officer had probable cause to search vehicle when he saw an
“item commonly used in the manufacture of [drugs]” in plain view in vehicle).
Sergeant DeLisle had received information that Woods was a drug trafficker and that
his vehicle contained hidden compartments that Woods used to store narcotics. See
Maltais, 403 F.3d at 555 (holding that officers had reasonable suspicion to detain
defendant when they “knew that [his] vehicle had hidden compartments, that such
compartments were frequently used in drug trafficking, [and] that intelligence
information suggested [defendant] was involved in a drug smuggling ring”). Finally,
the discrepancy between Woods’s account of his trip and the account given by his
passenger supported DeLisle’s reasonable suspicion. See United States v. Brown, 345
F.3d 574, 578 (8th Cir. 2003) (holding that conflicting statements given by driver and
passenger permitted officer to expand the scope of traffic stop). We conclude that,
based on the totality of the circumstances, DeLisle had reasonable suspicion that
justified extending the traffic stop and that the roughly twenty-minute wait for the
canine did not convert the otherwise lawful stop into an unreasonable detention. See
United States v. Bloomfield, 40 F.3d 910, 917-19 (8th Cir. 1994) (holding that one-

                                         -6-
hour detention waiting for canine was lawful when officer had reasonable suspicion
of drug-related activity based on the totality of the circumstances).

                                          B.

       Woods next argues that the law-enforcement officers who interviewed him
violated the Fifth Amendment because they questioned him after he refused to waive
his Miranda rights. To establish a valid Miranda waiver, the Government must show
that the waiver was knowing, intelligent, and voluntary. Maryland v. Shatzer, 559
U.S. 98, 104 (2010).

        The Government has made such a showing here. State police officers
interviewed Woods immediately after his car was impounded, and federal law-
enforcement officers interviewed him two days later. During both interviews, officers
read Woods his Miranda rights before questioning him. In both instances, Woods
acknowledged that he understood his rights, agreed to speak with the officers, and
stated that the drugs and firearm found in his vehicle belonged to him. See United
States v. House, 939 F.2d 659, 662 (8th Cir. 1991) (holding that waiver may be
inferred from the fact that a suspect responded to questions after being advised of his
rights). Woods did not refuse to answer questions or tell the officers that he did not
want to speak with them at any point during either interview. See Simmons v.
Bowersox, 235 F.3d 1124, 1131 (8th Cir. 2001) (“[T]o invoke one’s right to remain
silent, one must unequivocally express his desire to remain silent.”).

       Woods nonetheless claims that his statements are inadmissible because, before
the first interview began, he refused to sign a form indicating that he waived his
Miranda rights. He argues that his refusal to sign the form amounted to an assertion
that he did not want to waive his rights.




                                         -7-
       We reject Woods’s argument that law enforcement officers were required to
cease questioning him when he refused to sign a waiver form. A defendant can
validly waive his rights orally or in writing. United States v. Zamarripa, 544 F.2d
978, 981 (8th Cir. 1976). A defendant’s refusal to sign a written waiver form does
not make his subsequent statements inadmissible. Martin v. United States, 691 F.2d
1235, 1239 (8th Cir. 1982) (upholding waiver, despite defendant’s refusal to sign
waiver form, because defendant was advised of his rights, acknowledged that he
understood his rights, and answered officer’s questions); Klingler v. United States,
409 F.2d 299, 308 (8th Cir. 1969) (same). We conclude that the district court
properly denied Woods’s motion to suppress.

                                        III.

      For the foregoing reasons, we affirm.

                      ______________________________




                                        -8-